Citation Nr: 0410990	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for right great toe 
disability.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1936 to July 
1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2002, a statement of the case 
was issued in October 2002, and a substantive appeal was received 
in November 2002.  The Board therefore has appellate jurisdiction.  
See generally 38 U.S.C.A. § 7105 (West 2002).  The veteran 
testified at an RO hearing in May 2002 and at a Board hearing at 
the RO in July 2003.     

The issue of service connection for low back disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on his part.


FINDINGS OF FACT

1.  The sinusitis treated during the veteran's service was acute 
in nature and not indicative of chronic sinusitis disability. 

2.  Chronic sinusitis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is chronic 
sinusitis otherwise related to such service or to the sinusitis 
treated during service. 

3.  Right great toe disability was not manifested during the 
veteran's active duty service or for many years thereafter, nor is 
right great toe disability otherwise related to such service. 

4.  COPD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is the COPD otherwise 
related to such service. 


CONCLUSIONS OF LAW

1.  Chronic sinus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Right great toe disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  COPD was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

The Board notes here that the VCAA letter was sent to the veteran 
in May 2001, prior to the December 2001 rating decision from which 
the present appeal arises.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The VCAA notice was therefore timely.  The Board also 
finds that the appellant has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement to 
service connection for a low back disability, sinus disability, 
right toe disability, and COPD.  Specifically, the discussions in 
the May 2001 RO letter and October 2002 statement of the case have 
informed the appellant of the information and evidence necessary 
to warrant entitlement to the benefit sought.  Moreover, in the 
May 2001 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the appellant's 
own responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law and 
regulation have been met. 
 
Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and regulation.  
The record in this case includes service medical records, service 
personnel records, and private medical records and examinations.  
The RO assisted the veteran by requesting records from three 
medical facilities and requesting a disability file from the 
Social Security Agency.  The RO received records from all three of 
the medical facilities but the veteran's Social Security Folder 
had been destroyed.  The Board notes that the veteran has not 
received a VA examination in connection with his disabilities; 
however, there is already sufficient competent evidence of record 
to allow for appellate review without an examination or opinion.  
38 C.F.R. § 3.159(c)(4).  Moreover, the veteran indicated on his 
VA Form 21-4138 that he had read the RO's March 2001 letter 
advising of what evidence was needed to grant his claim and was 
not aware of any other source of evidence relevant to the claim 
now on appeal.  Under these circumstances, no further action is 
necessary to assist the appellant with the claim(s).
 
Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sinus Disability 

The veteran claims that he had some kind of procedure in Camp 
Pendleton for his sinuses in the 1940's.  The service medical 
records reveal no surgery or procedure, but the veteran was 
treated for sinusitis in September 1953.  The medical examination 
before his discharge in April 1959 revealed that his sinuses were 
normal.  His medical examination in December 1963 also revealed 
normal sinuses.  Post-service medical records do not show any 
continuity of sinus problems to suggest any link to the veteran's 
service.  Since there was no follow up treatment for sinusitis and 
there were no problems in subsequent medical examinations, it 
appears that the sinusitis treated during service was an acute 
infection and not indicative of a chronic sinus disability.  


Right Toe Disability
 
A private medical record dated in August 1992 reveals that he had 
hammertoe on his right foot requiring re-alignment.  However, 
there is no evidence of a problem with any of his toes on his 
right foot in service, and the veteran does not claim he had 
difficulty with his toes in service.  Instead, the veteran claims 
that his hammertoe problem stemmed from his ill fitted boots that 
were issued to him in service.  

The veteran left active duty in July 1959.  His examination prior 
to discharge revealed that his feet were normal.  A medical 
examination in December 1963 also indicated that his feet were 
normal.  There is no evidence of the hammertoe problem until 33 
years after service.  There is therefore no showing of the claimed 
disorder during service or for many years thereafter.  With regard 
to this issue, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claim.  

COPD  

The veteran was diagnosed with Chronic Obstructive Pulmonary 
Disease (COPD) by a private doctor in March 1999 after a 
thoractomy for a benign tumor.  Earlier, the February 1998 
Radiology reports had indicated that a neoplasm was present in his 
lung.  At the Hearing the veteran indicated it had been 40 years 
since he smoked and in his notice of disagreement he said that he 
had not smoked for 25 years.  The veteran told one of his doctors 
in May 2000 that he had smoked approximately 2 packs a day for 35 
years, however, in his notice of disagreement he indicated he only 
smoked during World War II.  This evidence at the very least 
reflects smoking for several years.    

The service medical documents are negative for any lung disorders 
other than bronchitis which was noted on his December 1963 
examination.  He had a chest X-ray in February 1956 which was 
negative.  His examinations prior to 1963 had indicated that his 
lungs were normal including his April 1959 examination before 
discharge.  No lung disorder was listed on the September and 
December 1963 report of history.    

The veteran's essential contention is that he suffers from 
asbestosis due to asbestos exposure on board Navy ships.  The 
Board acknowledges his active duty service with the Marine Corps 
which involved transportation onboard Navy ships.  The Board also 
notes that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, dated 
May 11, 1988.  The DVB Circular was subsequently rescinded but its 
basic guidelines are now found in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997). 

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers of 
the gastrointestinal tract, cancers of the larynx and pharynx, and 
cancers of the urogenital system (except the prostate).  See M21-
1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis 
v. Brown, 4 Vet. App. 523 (1993).  It is also noted that the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease, 
that an asbestos-related disease can develop from brief exposure 
to asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used extensively 
in military ship construction.  M21-1, Part VI, 7.21(b), p. 7- IV- 
3 (January 31, 1997). 

More recently the United States Court of Appeals for Veterans 
Claims (Court) has held that "neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to the putative exposure."  Dyment v. West, 13 Vet. App. 
141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000. 

The veteran claimed that he developed COPD from asbestos exposure, 
however, there is no medical evidence that the veteran has 
developed asbestosis, the condition caused by the inhalation of 
asbestos fibers.  There is also no medical evidence that his 
current COPD disability is any way related to asbestos exposure.  
The veteran claims that the COPD is related to asbestos, but the 
veteran is not a medical doctor and cannot make a diagnosis.  The 
resolution of issues which involve medical knowledge, such as the 
diagnosis of disability and determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  
        
In his substantive appeal, the veteran also claims that in 
addition to asbestos exposure his COPD disability is related to 
his exposure to second hand smoke.  The veteran, however, also 
admits to smoking himself.  As discussed above it is unclear 
precisely how long he has smoked, but it is clear that he smoked 
for a number of years.  Even assuming that smoke caused the 
veteran's COPD disability, it would be difficult to determine 
whether his smoking caused the COPD or second hand smoke caused 
it.  Moreover, there is no medical evidence in the record that the 
veteran's current COPD was caused by second hand smoke and under 
current statutory law the veteran could not recover for a 
disability caused by his own smoking.  

Legislation relating to claims based upon the effects of tobacco 
products, contained in 38 U.S.C.A. § 1103(a) (West 2002), includes 
the following: "Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service for 
purposes of this title on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service."  See Public Law No. 105-
206, 112 Stat. 865, § 8202 (1998).  This law applies to claims 
filed after June 9, 1998, and does not affect claims filed on or 
before that date.  The veteran's claim was filed in April 2001, 
and any claim based on his use of tobacco products is therefore 
precluded by law.  

In sum, the Board finds that the preponderance of the evidence is 
against the veteran's COPD claim.  While he does currently suffer 
from COPD, such disability is not related to his active duty 
service or to any exposure to asbestos during service.  

Conclusion

In closing, the Board acknowledges the veteran's long period of 
honorable service.  His testimony has been considered together 
with the evidence of record.  While the Board does not doubt the 
veteran's sincerity in advancing his claims, after weighing the 
evidence the Board is unable to find such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to the sinus disability, 
right great toe disability, and COPD issues.  


ORDER

Entitlement to service connection is not warranted for sinus 
disability, for right great toe disability, or for COPD.  To this 
extent, the appeal is denied. 


REMAND

Additional evidence was received from the veteran through his 
representative in July 2003.  Although the matter of a waiver of 
preliminary RO review of any new evidence was discussed at the 
July 2003 Board hearing, the veteran's representative indicated at 
that time that the veteran would decide whether to waive such 
preliminary review once the evidence was obtained.  The evidence 
received in July 2003 after the Board hearing does not include a 
waiver.  While at least one item of evidence received appears to 
be a duplicate of evidence already of record, some items appear to 
be new.  All of the newly received medical records appear to 
document back symptomatology and treatment.  Since the veteran has 
not waived preliminary RO review of the evidence, the Board has no 
recourse but to return the case to the RO for such action.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the veteran alleges that he injured his back during 
World War II combat action.  The record shows that VA has already 
determined that the veteran did engage in combat as discussed in 
an August 2002 rating decision which granted service connection 
for post-traumatic stress disorder.  Under the circumstances, the 
special provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for 
application.  In other words, the veteran's assertions regarding 
the combat related low back injury are accepted despite the lack 
of supporting documentation in service medical records.  Under 
these circumstances, the Board believes that a VA examination and 
opinion are appropriate to determine if any current low back 
disability is related to the World War II low back injury.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a special VA low back 
examination.  It is imperative that the claims file be made 
available to the examiner for review in connection with the 
examination.  The examiner should clearly report all current low 
back disorders found to be present.  The examiner should be 
instructed that the claimed low back injury during World War II 
while diving into a foxhole is conceded by VA.  With that 
instruction in mind, as to any such current low back disorder, the 
examiner should offer an opinion (after reviewing the claims file 
to specifically include service medical records and post-service 
evidence), as to whether it is at least as likely as not (a 50% or 
higher degree of probability) that such current low back 
disorder(s) is/are related to the low back injury diving into a 
foxhole during World War II.  

2.  After completion of the above, the RO should review the 
expanded record (to include the evidence received in July 2003) 
and determine if entitlement to service connection for low back 
disability is warranted.  If the benefit sought is not granted, 
the veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



